—Judgment, Supreme Court, New York County (Martin Schoenfeld, J.), entered June 14, 1993, which dismissed the CPLR article 78 petition seeking to annul the determination of the Correction Commissioner of the City of New York terminating petitioner’s employment, unanimously affirmed, without costs.
The IAS Court properly determined that petitioner, a probationary Correction Officer, was properly terminated without a hearing and without a statement of reasons since the termination was not made in bad faith or for impermissible reasons (Matter of Soto v Koehler, 171 AD2d 567, 568, lv denied 78 NY2d 855). The Department’s Notice of Determination indicated that their own internal investigation showed that peti*57tioner used excessive force toward an inmate on the third day of his probationary status. Finally, whatever the outcome of the separate proceeding by which petitioner sought to be awarded unemployment benefits, its outcome is immaterial. Concur—Murphy, P. J., Sullivan, Rosenberger and Asch, JJ.